Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon consideration of the remarks filed on 1/26/22 and an updated search, the reference Lee (US20120029393) necessitated the following rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4- 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al (US20160317842) in view Anderson et al (US 4562900), further in view of Lee (US20120029393).
Regarding claim1, Sliwa teaches a planar lens, the planar lens being a focusing lens (paragraph 56) and comprising an acoustic soft material tangible structure (14) and a cover layers (22,34), wherein the acoustic soft material tangible structure (14) comprises a plurality of combination lenses (Fresnel; see figures  2, 3 and 10 embodiments) located in a same plane (the lenses are at an angle to each other), each combination lens (Fresnel)comprises a circular part and a plurality of concentric annular parts that are continuously arranged around the circular part, thicknesses of adjacent annular parts in each combination lens are different (see figure 3), and a thickness of each annular part is related to a focal length of the respective combination lens (the lenses can be designed to have a single or multiple focal points- paragraphs 58 and 61); and the cover layer (22, 34) covers an outer surface of the acoustic soft material tangible structure (14) to form the planar lens, wherein both sides of the acoustic soft material tangible structure are covered in the cover layer (in paragraph 70, Sliwa teaches a transmission medium (gel or water)can cover the side of the lens between the lens and transducer ), and both front and back outer surfaces of the cover layer are flat and run parallel to each other (front layer is convex); wherein each of the plurality of combination lenses has a distinct focal length (paragraph 58); wherein the material used by the acoustic soft material tangible structure is epoxy resin (page63- Sliwa teaches using resins), and the material used by the cover layer is silicone ( paragraph 59 and 80-Sliwa teaches using transmission medium of gel or water).
Also, Sliwa teaches the lens can formed in variety of shapes (paragraph 60) and the shapes include lens embodiments which have a single planar side and a transmission medium (paragraph 70) can cover the side of the lens between the lens and transducer (at transducer surface16); however, Sliwa fails to specifically disclose a planar lens with a soft material tangible structure comprising a plurality of combination lenses located in a same plane to form the planar lens, both front wherein the material used by the acoustic soft material tangible structure is epoxy resin, and the material used by the cover layer is silicon.
	In the same field of endeavor, Anderson et al teaches a planar lens (see figure 1 and 2), the planar lens (12) being a focusing lens (focusing to the patient) and comprising an acoustic soft material tangible structure and a cover layer (liquid/water), wherein the acoustic soft material tangible structure comprises a plurality of combination lenses located in a same plane (see figures 1-2; col. 2, lines1-5), each combination lens comprises a circular part and a plurality of concentric annular parts that are continuously arranged around the circular part (col. 2, lines 10-14), thicknesses of adjacent annular parts in each combination lens are different, and a thickness of each annular part is related to a focal length of the respective combination lens (col. 2 lines 5-6 and 10-14); and
the cover layer (water) covers an outer surface of the acoustic soft material tangible structure (12) to form the planar lens (part of the energy transmitting material adjacent the lens); wherein each of the plurality of combination lenses has a distinct focal length (see figure 2). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include disclose a planar lens comprising a plurality of combination lenses located in a same plane to form the planar lens to provide a lightweight, single piece aligned array that improves the energy output efficiency of the apparatus, as taught by Anderson et al.
Sliwa-Anderson combination fails to specifically disclose a soft material tangible structure lens and wherein both front and back outer surfaces of the cover layer are flat and run parallel to each other and wherein the material used by the acoustic soft material tangible structure is epoxy resin, and the material used by the cover layer is silicon.
a cover layers (55/54 or 177/179), wherein the acoustic soft material tangible structure (14) comprises a plurality of combination lenses (a Fresnel lens; see figures  2, 7 and 11 embodiments) located in a same plane each combination lens (Fresnel)comprises a circular part and a plurality of concentric annular parts that are continuously arranged around the circular part, thicknesses of adjacent annular parts in each combination lens are different, and a thickness of each annular part is related to a focal length of the respective combination lens (paragraph 27); and the cover layer (55/54 or 177/179) covers an outer surface of the acoustic soft material tangible structure (48 or 174) to form the planar lens, wherein both sides of the acoustic soft material tangible structure are covered in the cover layer (in the figure 11 embodiment Lee teaches an acoustic medium  (177 and 179) on both sides of the Fresnel lens), and both front and back outer surfaces of the cover layer are flat and run parallel to each other. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include flat cover layer to protect the user from the edges of the Fresnel lens structure and still provide good energy transmission.
Sliwa teaches the material used by the acoustic soft material tangible structure is a resin. Anderson teaches a thin plastic and Lee further teaches the acoustic soft material is a polymer.  
Sliwa-Anderson- Lee combination also teaches the material of the cover layer is gel and/or water. 
Silva-Anderson- Lee combination fails to specifically disclose wherein the material used by the acoustic soft material tangible structure is epoxy resin, and the material used by the cover layer is silicon.
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include wherein the material used by the acoustic soft material tangible structure is epoxy resin, and the material used by the cover layer is silicon to provide a soft material for the lens which would produce a quality focusing element in a ultrasonic transducer system wherein the thermal stress will vary and silicone is a material that can be used to 
Regarding claim 2, the planar lens according to claim 1, wherein a transmittance of a material (water) used by the cover layer (22/34) is higher than that of a material used by the acoustic soft material tangible structure (paragraph 59).
Regarding claim 4, Sliwa teaches the minimizing the lens thickness (paragraph 69). Anderson teaches a Fresnel lens should be thin (col. 2). Lee teaches a total thickness of the planar is 3mm (paragraph 27). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a lens that has a thickness is 3mm (thin lens), since Sliwa –Anderson- Lee combination all teach a thin lens design, and the thickness of the lens effects the size of the optical system and the focus.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include this feature, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5-6, Sliwa et al teaches the planar lens according to claim 1, wherein each combination lens has a different focal length (see paragraph 58 and 61; see Examiner’s notes in claim 1). Sliwa teaches a single combination lens.  Anderson teaches using more than combination lens (see figure1- 2 for example) where the combination lenses wherein in each combination lens, the circular part corresponds to a same focal length with the plurality of concentric annular parts that are continuously arranged around the circular part. Lee teaches the Fresnel lens may be a single or multi focal lens (paragraph 27). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that single lens or more than one lens in the same focal plane can provide 
Regarding claim 7, as discussed in claim 1, Sliwa teaches the material used by the acoustic soft material tangible structure is a resin. Anderson teaches a thin plastic and Lee further teaches the acoustic soft material is a polymer. However, the Sliwa-Anderson- Lee combination fail to specifically disclose the planar lens according to claim 2, wherein the material used by the acoustic soft material tangible structure is polymethyl methacrylate or polylactic acid. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these known materials for use with ultrasonic transducers as a polymer that can withstand variation in stress and heat. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claims 8-14, see paragraph 50 of Sliwa et al and column 2 of Anderson et al. This is intended use limitation. Thus, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 15, Sliwa –Anderson- Lee combination provides a lens manufactured to provide a planar lens with a phased required or acoustic focusing in a position along a direction parallel to a planar lens plane based on a propagation wavelength of sound in a medium and a focal length for acoustic focusing, calculating a thickness of an acoustic soft material tangible structure in the position along the direction parallel to the planar lens plane based on the phase required for  wherein both sides of the acoustic soft material tangible structure are covered in the cover layer and both front and back outer surfaces of the cover layer are flat and run parallel to each other;  wherein each of the plurality of combination lenses has a distinct focal length; wherein the material used by the acoustic soft material tangible structure is epoxy resin, and the material used by the cover layer is silicon.-see Examiner’s notes in claim 1. 
Regarding claims 17- 18, see Examiner’s notes in claim 1. See also figures 1-2 of Anderson et al. and figure 11 of Lee.
Regarding claim 19, Sliwa teaches the minimizing the lens thickness (paragraph 69). Anderson teaches a Fresnel lens should be thin (col. 2). Lee teaches a total thickness of the planar is 3mm (paragraph 27). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a lens that has a thickness is 3mm (thin lens), since Sliwa-Anderson- Lee combination all teach a thin lens design, and the thickness of the lens effects the size of the optical system and the focus.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include this feature, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 20, Sliwa-Anderson-Lee teaches combination lenses are closely fitted and connected on a substrate (see figure 10 of Sliwa and figures 1-2 of Anderson). The Sliwa-Anderson-Lee combination fails to specifically disclose the planar lens according to claim 1, wherein a portion is cut from each of the plurality of combination lenses, and the remaining portions of the plurality of combination lenses are closely fitted connected. However, in optical design/engineering, the 
Additionally, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).
	
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al (US20160317842) in view Anderson et al (US4562900), further in view of Lee (US20120029393) in view of Fjield et al (US 20020030423).
Regarding claim 16, Sliwa-Anderson-Lee combination teaches designing the Fresnel lens taking in consideration the thickness and type of materials for lenses (paragraph 69 of Sliwa and col. 2 of Anderson). However, Sliwa-Anderson-Lee combination fails to specifically disclose the claimed equation.
	Fjield teaches designing the Fresnel lens using the thickness (paragraphs 34-46) of the lens at different radii based on the wavelength, phase and focal point that is optimized with an equation based those variables. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that the claimed equations are substantially equivalent to the design parameters of the lenses taught by the Sliwa-Anderson- Lee combination which are optimized to provide thinner Fresnel lenses to focus the beams, and lenses that are easily and cost effectively produced.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (US3903990) teaches a planar acoustic lens; Vivek et al (US20090254289) teaches an Ultrasonic liquid lens array; Hauser Jean-Luc (EP0609404B1) teaches ultrasonic wave generator using silicone gel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH